Citation Nr: 1131066	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-06-625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed left knee condition.

2.  Entitlement to service connection for claimed hypertension.

3.  Entitlement to service connection for a claimed bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative changes of the ankles and right great toe, bilateral plantar fasciitis and history of fracture of the right proximal second metatarsal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 until his retirement in November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.  

In that rating action, the RO granted service connection for degenerative changes of the ankles and right great toe, bilateral plantar fasciitis and history of fracture of the right proximal second metatarsal.  The Veteran disagreed with the 10 percent rating that was initially assigned.

The Board notes the Statement of the Case issued in January 2008 addressed several additional claims.  However, the Substantive Appeal received in the following month did not include the claim for an increased rating for the service-connected status post transsphenoidal hypophysectomy for microadenoma of the pituitary.  

In a statement received in March 2009, the Veteran withdrew his claims for increased ratings for the service-connected right wrist disability and ingrown toenails.  This decision, accordingly, is limited to the issues set forth on the preceding page.

Finally, the Veteran was scheduled to testify at a hearing in March 2009, but he canceled it.  His request for a hearing, therefore, is considered to have been withdrawn.

The issue of an increased rating for the service-connected bilateral ankle and foot disability is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is shown as likely as not to have chronic manifestations to include anterior left knee discomfort and a lateral tilt of the patella that had its clinical onset during his extended period of service.

2.  The Veteran is shown as likely as not to have hypertension that had its clinical onset during service.

3.  The Veteran currently is not shown to have a hearing loss disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by anterior left knee discomfort with a lateral tilt of the patella is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

3.  The claim of service connection for a bilateral hearing loss must be denied by law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, any insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2005 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

A May 2007 letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, and private and VA medical records, including VA examination reports.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any deficiency in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  


A.  Left knee 

The service treatment records show that the Veteran complained of having left knee pain in May 1991.  He denied any trauma.  An examination revealed crepitus on McMurray's sign.  There was no effusion.  The Veteran had full range of motion and drawer's sign was negative.  The assessments were that of rule out chondromalacia patella and pain secondary to improper physical training gear.  

The Veteran was seen about four weeks later for follow-up.  He stated he had been told to use appropriate running shoes, and while they had helped, the pain had increased.  An examination showed edema.  There was full range of motion with some pain.  McMurray's sign was positive.  There was no crepitus or effusion, and Drawer's sign was negative.  The assessment was that of rule out left medial meniscus injury.  Medication, ice, elevation and a brace were recommended.  An X-ray study of the left knee was normal.  

The Veteran reported in November 1991 that his left knee pain had improved secondary to new running shoes and decreased frequency of his running while on deployment.  

On examination, there was no swelling or effusion of the left knee.  He had full range of motion.  He was mildly tender at the medial femoral condyle.  There was no other joint line tenderness, and no varus/valgus laxity.  There was no collateral ligament tenderness.  Appley's was positive.  Drawer sign was negative, and there were no patellar signs.  The assessment was that of probable chronic medial femoral condyle injury, improving.  It was noted the Veteran declined pain medication, and it was indicated he was able to run.

A report of medical history in March 1992 shows the Veteran had a history of chronic medial femoral condyle pain in the left knee, but it had resolved.  An examination of the lower extremities that month was normal.  A report of medical history in April 2003 reveals the Veteran denied knee pain.  The lower extremities were normal on examination that month.  An August 2005 report of medical assessment shows the Veteran referred to knee pain.

The Veteran was afforded a general medical examination by the VA in September 2005.  The examiner noted he reviewed the claims folder.  The Veteran reported having had left knee complaints for a number of years and still having the pain.  

On examination, there was no swelling, redness, or increased warmth.  Range of motion was from 0 to 130 degrees, without pain.  There was no instability to varus or valgus stress.  Anterior and posterior drawer signs were negative.  McMurray's and Lachman's were negative.  There was no joint line tenderness.  An X-ray study of the left knee was negative.

The private medical records reveal that the Veteran was seen in February 2009 for left knee complaints.  He related he first developed knee pain in 1991 while running in service.  He was told it was something he would just have to live with, as he had done.  An examination revealed very mild tenderness.  On one view on the X-ray studies, there was a tendency for slight patellar tilt laterally.  The impression was that of anterior knee discomfort of the left knee.

The probative evidence supporting the Veteran's claim include his own statements.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Based on a careful of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not is currently experiencing chronic left knee disability manifested by anterior discomfort and a lateral tilt of the patella that had its clinical onset during service.  

In resolving all reasonable doubt in his favor, service connection is warranted.  



B.  Hypertension 

The record demonstrates that both normal and elevated blood pressure readings were recorded during service.  His blood pressure in August 2001 was 132/90, and the assessment was that of blood pressure elevation.  The Veteran was given a log to record his blood pressure.  

The Veteran was seen by a private neurologist during service in October 2001.  He reported having high blood pressure.  He was seen by another private physician in February and April 2005.  Blood pressure readings were 144/91, and 156/96, respectively.  The pertinent impression in April 2005 was hypertension.  

When examined by the VA in September 2005, the examiner indicated there was no notation the Veteran had been diagnosed with or treated for hypertension, and the Veteran concurred.  

The Veteran related that he was thought to be mildly hypertensive on one examination, but after one week of recording his blood pressure, hypertension was not diagnosed.  On examination, blood pressure was 132/96.  No diagnosis was recorded.

The private medical records disclose the Veteran was seen for unrelated complaints from June 20 August 2006.  Blood pressure readings were 140/88, 124/84 and 140/88.

Because a private physician concluded the Veteran had hypertension in April 2005 and an elevated blood pressure reading was recorded on examination by VA in September 2005, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not is suffering from hypertension that had its clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


C.  Bilateral hearing loss 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence supporting the Veteran's claim consists of his statements and some of the medical evidence of record.  He asserts being subjected to acoustic trauma in service.   

The service treatment records show the Veteran had an audiogram in April 2003 during a 5-year physical examination.  Based on the audiogram findings, it was indicated the Veteran was not qualified due to hearing loss.  The Veteran referred to hearing loss on a report of medical assessment in August 2005.

The other evidence includes the reports of examinations during and after service.  An audiogram in April 2003 revealed the hearing threshold levels in decibels in the right ear were 5, 0, 0, 10 and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 10, 15 and 15.  

Another audiogram in August 2005 showed the hearing threshold levels in decibels in the right ear were 10, 5, 5, 10 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 10, 15 and 20.

Significantly, a VA audiometric examination was conducted in September 2005.  The Veteran stated that he was a construction electrician during service and was exposed to drills, power tools and jack hammers.  

An audiometric test disclosed, for the right ear, the hearing threshold levels in decibels of 5, 5, 5, 10 and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 15, 10, 15 and 15.  Speech recognition was 100 percent in each ear.

The Board acknowledges the reference in the service treatment records to the Veteran not being qualified due to hearing loss.  The fact remains, however, that the audiogram clearly documents the Veteran's hearing acuity was within normal limits.  In fact, the other hearing tests, including that recently performed by VA, do not show the presence of a hearing loss disability for VA compensation purposes in either ear.  

Hence, on this record, the claim of service connection for hearing loss must be denied by operation of law.  


ORDER

Service connection for disability manifested by anterior left knee discomfort and a lateral tilt of the patella is granted. 

Service connection for hypertension is granted.  

The claim of service connection for a claimed bilateral hearing loss must be denied under the law.


REMAND

When examined by the VA in September 2005, the Veteran reported the symptoms associated with plantar fasciitis ranged from 0-8/10, depending on his activities.  Flare-ups occurred only after prolonged walking or running.  

The Veteran stated he did not wear special shoes, or use a crutch or cane.  He did wear inserts.  An examination of the left ankle revealed no swelling or deformity.  

There was no tenderness to palpation.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees.  There was no pain with either movement.  There was no increased inversion or eversion.  

An examination of the right foot showed a slight prominence over the dorsum of the foot at the base of the second metatarsal proximally.  There was no tenderness to palpation over the bony prominence.  The range of motion of the foot was normal in all directions, without pain, weakness, fatigue or lack of endurance.  X-rays of the right foot revealed moderate degenerative changes to the first metatarsophalangeal joint, large spurs, and large plantar and Achilles enthesophytes.  

The Board notes that the Veteran failed to report for a VA examination in 2007 that was scheduled to assist him in substantiating his claim.  However, in fairness to the Veteran, the Board finds that another VA examination should be scheduled to evaluate the current severity of the service-connected disability.  

Any pertinent treatment records also should be obtained for review by the VA examiner.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to request that the Veteran identify all healthcare providers who have treated him for the service-connected degenerative changes of the ankles and right great toe, bilateral plantar fasciitis and history of fracture of the right proximal second metatarsal since 2007 and provide sufficient information and, if necessary, authorization to obtain copies of any additional records pertinent to the claim on appeal that is not currently of record.   

2.  The RO then should schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected degenerative changes of the ankles and right great toe, bilateral plantar fasciitis and history of fracture of the right proximal second metatarsal.    

The claims folder should be made available to the examiner for review in connection with the evaluation, and all indicated testing should be performed.  

The VA examiner should provide detailed clinical findings in terms of the Rating Schedule and should elicit from the Veteran and record a complete medical history referable to the service-connected disability.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


